ORDER

PER CURIAM.
Movant, Tyrone Brown, appeals from the judgment denying on the merits his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision and affirming the judgment pursuant to Rule 84.16(b).